DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed 11/10/2020 and 9/30/2020 have been considered by the Examiner. 
 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 62/653,420 filed 4/05/2018 is acknowledged.

Claim Election/Restriction
Election without Traverse
Applicant’s election without traverse of Group I (claims 1-6, 8-10, 22-24 and 27-28) in the reply filed on 2/24/2021is acknowledged.
Claims 54-57 and 63-64 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/24/2021.

	

Claim Rejections - 35 USC § 101
The following rejection is necessitated by the recent Supreme Court decision in Alice Corp.
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-10, 22-24 and 27-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A: Identification of the Abstract Idea:
The claim(s) recite(s)
Identifying a group of one or more carriers that are known to be carrying the one or more variants specified in the target set. This limitation is a step that can be performed by the human mind and is therefore is a mental step which is one or the categories of abstract ideas; 
Accessing DNA datasets of the carriers; accessing DNA datasets of additional individuals who share Identity-by-Descent (IBD) with at least one of the carriers at a genetic locus that includes the one or more variants specified in the target set; and accessing genealogical data of the carriers and the additional individuals. The recitation of “accessing” DNA data sets and genealogical data of carriers reads on “selecting” datasets or data and is therefore a step that can be performed by the human mind. Accessing information is a mental step and therefore falls into the realms of abstract ideas.

FairWarning IP, LLC (Decision, pages 5-6, connecting par.) and Elec. Power Grp, LLC v. Alstrom S.A. forth that the "realm of abstract ideas" includes "collecting information, including when limited to a particular content," and “analyzing information by steps people go through in their minds or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category." It is the Examiner's position that each of the claimed process steps (absent the generic computer) could be carried out as a mental process or with the aid of paper/pen.
Claims 2, 6, 8, and 22 recite “performing an enrichment analysis on the genealogical data.” The specification describes at paragraphs 0050 and 0051:
 [0050] Examples of statistics that are computed during the enrichment analysis include odds ratio and frequency; and 
[0051] The frequency is defined as the fraction of individuals born in a geographic location that carry a variant, trait, haplotype, genotype, etc. of interest (and/or share IBD with individuals that carry the variant of interest) and the total number of individuals born at the geographic location. Frequency can be calculated for distinct time periods to identify the origin, migration patterns, and historical and contemporary distributions of a variant, trait, haplotype, or genotype of interest. 

Therefore the step of “performing an enrichment analysis” reads on statistical calculations which is mathematics and therefore an abstract idea.
Claims 3, 5, and 27-28 recite constructing and constructing a “map” showing the characterization of variants in geographical locations. This is step of organizing information that can be performed as a mental process and is therefore an abstract 
	In Digitech, the Courts have put forth:
“[w]ithout additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.” Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014).
In Flook the Courts have put forth:
“If a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is nonstatutory.” Parker v. Flook, 437 U.S. 584, 595 (1978) (internal quotations omitted).”

Step 2A: Consideration of Practical Application:
The claims result in summarizing a characterization of variants based on an association between variants and genealogical data.
This judicial exception is not integrated into a practical application because the claims do not meet any of the following criteria:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Abstract ideas steps resulting in information per se is not a practical application.

Step 2A: Identification of a Natural Correlation:
The claims are drawn to characterizing variants based on an association between said variants and genealogical data of carriers and individuals.  This limitation encompasses natural correlations. The correlations between the characterization of variants and genealogy of subjects (carriers and individuals) is a natural phenomena and a natural correlation.
In view of the Supreme Court decision in Mayo vs. Prometheus (Mayo vs. Prometheus, 566 U.S. _, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012)), it was determined that process claims directed to a natural phenomenon, law of nature, or naturally occurring relation or correlation may not be patent eligible where the claim focuses on the natural phenomenon, law of nature, or naturally occurring relation or correlation.  The instant claims are directed to a process of determining a correlation between target variants and their expression in the genealogical characteristics of individuals which is a natural phenomenon. The claims therefore recite a correlation between the natural phenomenon and an underlying principle of said 

Step 2B: Consideration of Additional Elements and Significantly More:
The claims also recite limitations which are not “abstract ideas” which are the “additional elements” of the claims. These additional elements are:
Receiving a request to generate a report (wherein receiving information may also encompass transmitting data), as in claim 1;
Accessing DNA datasets (wherein accessing information may also encompass transmitting data), as in claim 1;
Constructing and generating a map, as in claims 3, 5, and 27-28; and
Displaying on a map, as in claim 4;
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because receiving and accessing data by transmitting information, and generating and displaying a map by outputting information is routine, conventional and well understood “extra solution activity”. MPEP 2106.05(g) sets forth that “extra solution activity” includes:
(3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). This is considered in Step 2A Prong Two and Step 2B.
Regarding transmitting information, MPEP 2106.05(d) sets forth:
‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
 i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." 
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

	Claims 1-6, 8-10, 22-24 and 27-28 are rejected under 35 U.S.C. 102(e) as being anticipated by Macpherson et al. (US 2017/0329891).
Macpherson et al. teach (par. 0029) the relative finder system wherein various users of the system (e.g., user 1 ("Alice") and user 2 ("Bob")) access the relative finder system via a network using client devices. Macpherson et al. teach (par. 0029) that the entire genome sequences or assayed DNA markers (SNPs, STRs, CNVs, etc.(i.e. variants)are stored in the database to facilitate the relative finding process. For example, approximately 650,000 SNPs per individual's genome are assayed and stored in the database in some implementations, i.e. receiving a request to generate a report of a target set of one or more variants of a user, identifying carriers that are known to be carrying one or more variants, and accessing DNA datasets of carriers, as in claim 1.
Macpherson et al. teach that user information (including genetic information and optionally other personal information such as family information, population group, etc.) pertaining to the users is stored in a database which can be implemented on an integral storage component of the relative finder system, an attached storage device, a separate storage device accessible by the relative finder system, i.e. accessing DNA data sets of additional individuals who share Identity-by-Descent with at least one of the carriers at a genetic locus and accessing genealogical data of the carriers and the additional individuals, as in claim 1.
Macpherson et al. teach (par. 0030) that comparing the recombining DNA information to identify IBD regions between various users, the relative finder system can identify users within the database that are relatives. Since more distant relationships 
Macpherson et al. teach a geographical map view of an ancestry finder system (par. 0069) with identified locations and distribution of locations of genetic relationships; Macpherson et al teach constructing a map (Figure 18) of geographical location of ancestors with genetic relations to the user.
Macpherson et al. teach generating a cluster of carriers and additional individuals who share Identity-by-Descent (Figure 18, shows a cluster of relations by geographical location), as in claim 22.
Macpherson et al. teach (par. 0074) a table of the top ten countries associated with the user's ancestral origin may be presented or displayed. These top ten countries are determined based on the total number of non-overlapping DNA segments attributable to each country, i.e. as in claim 27.

Other Noted Prior Art
Han et al. 2017/0329891 and US 9,940,433
Stevens, E. L., et al. "Inference of Relationships in Population Data Using Identity-by-Descent." (2011). 

E-mail communication Authorization
 representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1631